Citation Nr: 0315053	
Decision Date: 07/07/03    Archive Date: 07/10/03

DOCKET NO.  99-13 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for service-connected 
folliculitis and chloracne.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The appellant had active duty service from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the appellant's claim 
seeking an increased (compensable) rating for service-
connected folliculitis and chloracne, evaluated as 0 percent 
disabling.  In November 2001, the Board remanded the claim 
for additional development.  In January 2003, the RO 
increased the veteran's rating to 10 percent, and assigned an 
effective date of August 30, 2002 for the 10 percent rating.  
However, since this increase did not constitute a full grant 
of the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

In July 2001, a hearing was held at the Los Angeles, 
California RO before C.W. Symanski, who is the member of the 
Board rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).


FINDINGS OF FACT

1.  For the period from June 19, 1997 to August 29, 2002, the 
veteran's service-connected folliculitis and chloracne was 
manifested by swelling, pain and redness and the use of 
medications for control of his symptoms that included Keflex; 
his skin symptoms were confined to his lower extremities; his 
disability was not productive of exfoliation, exudation, or 
itching involving an exposed surface or extensive area.  

2.  As of August 30, 2002, the veteran's service-connected 
folliculitis and chloracne was manifested by symptoms such as 
ulceration, exfoliation and crusting on the lower legs 
between the ankles and knees, 5 percent coverage on the non-
exposed area relative to the whole body, and use of 
medications that included gabapentin and triamcinalone; the 
veteran's disability was not productive of constant exudation 
or itching, extensive lesions, or marked disfigurement; it 
did not cover 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  


CONCLUSIONS OF LAW

1.  For the period from June 19, 1997 to August 29, 2002, the 
criteria for a compensable rating for folliculitis and 
chloracne have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 
7806 (as in effect prior to August 30, 2002).  

2.  As of August 30, 2002, the criteria for a rating in 
excess of 10 percent for folliculitis and chloracne have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.118, Diagnostic Code 7806 (as in 
effect prior to, and after, August 30, 2002), Diagnostic Code 
7816 (as in effect August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a; see also Disabled American 
Veterans v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -
7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003); 
VAOPGCPREC 1-2003 (May 21, 2003).  For the reasons provided 
below, the Board finds that its consideration of the 
regulations do not prejudice the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's January 1999 rating decision that the 
criteria for an increased rating for his service-connected 
folliculitis and chloracne had not been met.  That is the key 
issue in this case, and the rating decisions, statement of 
the case (SOC), and the supplemental statements of the case 
(SSOC's) informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  The 
veteran has been afforded examinations for the disability in 
issue.  In a letter, dated in April 2002, the veteran was 
informed of the VCAA, and of the types of evidence which may 
be probative of his claim.  See also January 2003 SSOC.  In 
the letter, he was informed that, provided certain criteria 
were met, VA would make reasonable efforts to obtain relevant 
records, including private records, employment records, or 
records from state or local government agencies.  He was 
notified that VA would obtain records from Federal agencies 
unless it became futile, or the requested records were 
determined not to exist.  See 38 C.F.R. § 3.159(c)(1-3) 
(2002).  The RO requested that he identify the names of all 
holders of relevant records, as well as their addresses and 
the dates covered by such records.  However, there is no 
record of a reply that is responsive to this request.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Increased Rating

The veteran asserts that he is entitled to an increased 
rating for his service-connected folliculitis and chloracne.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2002); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The veteran asserts that a higher evaluation is warranted for 
his service-connected folliculitis and chloracne.  
Specifically, a review of the transcript from his hearing, 
held in July 2001, shows that he complains of skin symptoms 
on his legs that include open sores which often become 
infected, swelling, itching, and pain, with flare-ups about 
every two months.  He states that he must take antibiotics 
for control of his skin symptoms.  

Effective August 30, 2002, a new regulation was promulgated 
concerning ratings for skin disorders.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The Court has held that where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the changed regulation 
may not be applied prior to the effective date.  See 
38 U.S.C.A. § 5110(g) (West 2002).  In this case, the veteran 
was notified of the revised regulations in the January 2003 
SSOC, and he was given 60 days to submit additional evidence 
or argument.  There is no record of a reply being received 
within the 60-day period, however, written argument was 
received from the veteran's representative in April and May 
of 2003.  The Board therefore finds that the veteran will not 
be prejudiced by the Board's adjudication of his claim.  
Bernard.  

The RO has evaluated the veteran's disability under 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7806.  Under DC 7806 (as in 
effect prior to August 30, 2002), a 0 percent rating is 
warranted for: Eczema: With slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is warranted under DC 7806 for: 
Eczema: With exfoliation, exudation, or itching involving an 
exposed surface or extensive area.  A 30 percent rating is 
warranted for eczema with constant exudation or itching, 
extensive lesions, or marked disfigurement.  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 (as in 
effect August 30, 2002), a 10 percent rating is warranted for 
dermatitis or eczema manifested by: at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted for dermatitis or eczema 
manifested by: 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2002).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2002).

In December 1984, the RO granted service connection for 
folliculitis, both legs, evaluated as 0 percent disabling 
(noncompensable).  In June 1998, the veteran filed a claim 
for an increased (compensable) rating.  In January 1999, the 
RO denied the claim.  The veteran has appealed.  In January 
2003, the RO increased the veteran's evaluation to 10 
percent, and assigned an effective date of August 30, 2002 
(the effective date of the new regulation for skin disorders) 
for the 10 percent rating.  Given the foregoing, the issue is 
whether a compensable rating is warranted for folliculitis 
and chloracne for the period from June 19, 1997 (i.e., one 
year prior to the date of receipt of the claim) (see 
38 C.F.R. § 3.400(o)(2)) to August 29, 2002, and whether a 
rating in excess of 10 percent is warranted for the period 
from August 30, 2002 to the present.  

An examination report from Maria Gina Pahm, M.D., dated in 
October 1998, shows that the veteran complained of constant 
(six to eight times per year) painful, itchy rashes which 
lasted about three to twelve weeks.  On examination, the 
physician stated that the skin condition was not exposed to 
the sun, and was not active (i.e., no itching, pain or rash).  
There was folliculitis and chloracne on the right lower leg 
extending over the entire anterior area of the right leg and 
extending to the posterior leg.  It was not manifest with the 
nervous system and the examiner was unsure whether it was 
associated with systemic disease.  The examiner indicated 
that the veteran had diabetes mellitus which could increase 
with folliculitis.  The diagnosis was folliculitis and 
chloracne of both legs.  

Reports from Dr. James Leavy (of the Sierra Vista Regional 
Medical Center), dated in April 2000, show that the veteran 
was treated for complaints of swelling, pain and redness of 
his right lower extremity.  He reported a history of 
cellulitis.  On examination, there was redness surrounding 
multiple small abscess-like lesions.  The assessment noted 
diabetes mellitus and cellulitis, with a notation of 
"occasional outbreaks of what appears to be severe 
folliculitis followed by abscess formation and cellulitis of 
the leg."  Keflex was prescribed.  

A report from Carmelo A. Plateroti, M.D., dated in November 
2000, notes complaints that included sores on the lower legs.  
The veteran was noted to have diabetes.  Small pink brown 
patches were noted on the left inner carrothus, and there 
were excoriated areas with pigmentation changes  on the lower 
leg.  He was referred for a venous workup.  

VA outpatient treatment reports, dated between 2001 and 2002, 
include reports dated between June and July of 2001 which 
show that in June, he was noted to have an infection of the 
nares, stasis phlebitis, and scabbing lesions of the lower 
extremity.  The assessment was cellulitis/herpes vs rosacea 
of nares, and noted type 2 diabetes with infection, "reports 
improvement with Keflex," and "phlebitis-healing well."  
In July, the veteran complained that Keflex was not helping 
his symptoms, that he has had lesions/phlebitis of the lower 
extremity, as well as sharp pains and swelling.  He was told 
that he could have a circulatory problem.  The assessments 
included phlebitis, pedal edema and NIDDM (non-insulin-
dependent diabetes).  A January 2002 report notes "ulcers 
vascular shallow on r (right) ll (lower leg)-looking better" 
and vascular lesions treated with triamcinalone.  A March 
2002 report notes that was prescribed gabapentin for h/a's 
(headaches) and PVD (peripheral vascular disease) pain.  
Reports dated through October 2002 note PVD and that the 
veteran was being given gabapentin and triamcinalone.  

An examination report from Central Coast Dermatology (CCD), 
dated in November 2002, shows that the veteran complained of 
a skin condition of the lower legs manifested by runny sores, 
oozing, itching, crusting, bleeding, swelling and burning, 
and flare-ups on a cyclic basis.  He stated that he used 
topical medications, to include "systemic antibiotics" and 
a ten-day course of antibiotic (oral cephalexin).  On 
examination, skin disease was present on the lower legs 
between the ankles and knees.  There was ulceration, 
exfoliation and crusting, with an "absent" exposed area.  
There was 5 percent coverage on the non-exposed area relative 
to the whole body.  It was further noted that skin lesions 
were not associated with systemic disease or a nervous 
condition.  The diagnosis was folliculitis and chloracne, 
both legs.  The folliculitis was characterized as active, and 
the chloracne was in remission.  The examination report notes 
that there were no whiteheads or cysts to support a 
conclusion that the veteran's chloracne was active.  It was 
further noted that the veteran's diabetes and venous stasis 
may be aggravating his skin symptoms, and that his diabetes 
made him more susceptible to infection.  The report is 
accompanied by photographs.  

A.  June 19, 1997 to August 29, 2002

The Board initially notes that the revised regulation for 
rating skin disorders may not be applied to the veteran's 
claim prior to its effective date.  See 38 U.S.C.A. 
§ 5110(g).  

The Board finds that the claim for a compensable rating for 
the veteran's folliculitis and chloracne for the period from 
June 19, 1997 to August 29, 2002 must be denied.  There are 
several large gaps during which there is no medical evidence 
showing treatment for skin symptoms, to include the periods 
from June 1997 to October 1998, October 1998 to April 2000, 
and November 2000 to June 2001.  In addition, all of the 
medical evidence dated within the applicable time period 
indicates that the veteran's skin symptoms were confined to 
his lower extremities.  In summary, the medical evidence of 
record does not show that the veteran's skin disorder 
involved an exposed surface area, or that it was extensive.  
Accordingly, the criteria for a compensable rating under DC 
7806 (as in effect prior to August 30, 2002) are not met, and 
the claim must be denied.  

B.  August 30, 2002 to the Present

The claim for a rating in excess of 10 percent for the period 
from August 30, 2002 to the present must be denied.  The 
relevant medical evidence during this time period consists of 
VA outpatient treatment reports and the CCD report.  The VA 
outpatient treatment reports indicate that the veteran was 
being given gabapentin and triamcinalone.  The CCD report 
shows that skin disease was present on the lower legs between 
the ankles and knees.  There was ulceration, exfoliation and 
crusting, with an "absent" exposed area.  There was 5 
percent coverage on the non-exposed area relative to the 
whole body.  It was further noted that skin lesions were not 
associated with systemic disease or a nervous condition.  The 
folliculitis was characterized as active, and the chloracne 
was in remission.  In summary, the evidence does not show 
that the veteran's skin disability was manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement, or that it covered 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, or 
that he required systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the past 12-
month period.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
it must be denied.  

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Under 38 C.F.R. 
§ 4.118, Diagnostic Code 7816 (as in effect August 30, 2002), 
psoriasis will be rated as 30 percent disabling when 20 to 40 
percent of the entire body is affected; or 20 to 40 percent 
of exposed areas are affected; or systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  As previously 
noted, however, the CCD report indicates that there was 5 
percent coverage on the non-exposed area relative to the 
whole body.  It was further noted that skin lesions were not 
associated with systemic disease or a nervous condition.  
There is nothing in the VA outpatient treatment reports to 
support a higher rating under DC 7618.  Accordingly, the 
claim must be denied.  


C. Conclusion

The Board notes that the veteran has been shown to have 
diabetes mellitus, and peripheral vascular disease, which may 
be aggravating his skin symptoms, and that service connection 
is not currently in effect for either of these conditions.  
However, the Board has not attempted to disassociate any of 
the veteran's skin symptoms from his service-connected 
folliculitis and chloracne.  See 38 C.F.R. § 3.102 (2002); 
Mittleider v. West, 11 Vet. App. 181 (1998).  

In reaching these decisions, the Board considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

For the period from June 19, 1997 to August 29, 2002, a 
compensable rating for service-connected folliculitis and 
chloracne is denied.  

For the period from August 30, 2002 to the present, a rating 
in excess of 10 percent for service-connected folliculitis 
and chloracne is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

